Exhibit 10.1

Execution Copy

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is entered into as of this 29th day of
September, 2016 by and between Commercial Metals Company, a Delaware
corporation, with principal offices at 6565 N. MacArthur Blvd, Irving, Texas
75039 (the “Company”) and John C. Elmore (“Executive”). The Company and the
Executive are individually referred to herein as a “Party” and collectively as
the “Parties”).

WHEREAS, the Company has employed Executive since July 2, 2012 through the
present (the “Employment Relationship”), as Senior Vice President of the Company
and President—International Division, and Executive has faithfully performed his
responsibilities as an executive of the Company; and

WHEREAS, Executive and the Company entered into an employment agreement dated
May 29, 2012, as amended from time to time (the “Employment Agreement”); and

WHEREAS, the Company and Executive entered into the Commercial Metals Company
Executive Employment Continuity Agreement dated as of July 2, 2012 (the “EECA”);
and

WHEREAS, Executive and the Company agree to Executive’s separation from
employment effective September 29, 2016; and

WHEREAS, the Parties now desire to enter into this Agreement to set forth the
terms and conditions relating to the extinguishment of the Employment
Relationship and the Parties herewith furthermore intend to settle all possible
open issues in connection with the Employment Relationship and its termination;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, the Parties agree as follows:

1. Executive and the Company have mutually agreed that Executive shall separate
from his position as Senior Vice President of the Company and President –
International Division, as well as any and all other officer and director
positions with the Company and its subsidiaries, effective as of September 29,
2016 (the “Separation Date”), at which time his employment with the Company and
its subsidiaries shall terminate. The Company shall continue to employ Executive
until the Separation Date; and his salary and all benefits will remain unchanged
until such date. Executive will not be required to be present in the company
offices, but agrees that his services shall be available to the Company as
needed through the Separation Date and will be subject to the same standards of
conduct and performance applicable to all officers and managers of the Company.
Other than as provided in this Agreement, Executive waives and agrees that he
shall not receive any other compensation or benefits from the Company.

2. Subject to (i) Executive’s release and waiver of claims and agreement to
comply with the non-competition obligations referenced herein, (ii) Executive’s
execution of this Agreement, (iii) an affirmation and release of claims (in the
form of Attachment A) (the “Affirmation”) to be executed on or within twenty-one
(21) days after (but not before) the Separation Date, (iv) expiration of
applicable revocation periods (without revocation), and (vi) payroll tax
withholding required by federal, state or local law, the Company shall pay
Executive the following:

(a) a payment in the gross amount of $1,160,000.00, which is equivalent to two
years annual base salary, to be paid in one lump sum payment to be made on the
first regularly scheduled Company payroll date following the six-month
anniversary of the Separation Date.



--------------------------------------------------------------------------------

Execution Copy

 

(b) a payment of the Executive’s annual performance bonus based on the formulaic
calculation in the Company’s FY2016 Annual Performance Bonus Program as approved
and amended by the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”) and payable not later than November 14, 2016.

(c) the health benefits and other perquisites to which Executive is currently
entitled shall cease as of the Separation Date pursuant to the terms of the
applicable plan documents as may be amended, but the Executive shall receive
fully-subsidized COBRA coverage, paid for by the Company, continuing for
eighteen (18) months following the Separation Date.

(d) Any previously unvested employer contributions to Executive’s account in the
Commercial Metals Companies 2005 Benefits Restoration Plan, as amended and
restated effective September 1, 2014, shall be vested in full on the Separation
Date.

(e) As approved by the Compensation Committee, the equity awards held by the
Executive shall become vested and payable as shown below:

 

  (i) 9,540 outstanding time-vested restricted stock units (“RSUs”) granted on
October 22, 2013 shall become vested and the related shares of Company common
stock shall be issued to Executive on the 40th day following the Separation
Date, and deposited into Executive’s E*Trade account.

 

  (ii) 20,270 outstanding time-vested RSUs granted on October 27, 2014 shall
become vested and the related shares of Company common stock shall be issued to
Executive on the 40th day after the Separation Date, and deposited into
Executive’s E*Trade account.

 

  (iii) 30,983 outstanding time-vested RSUs granted on October 26, 2015 shall
become vested and the related shares of Company common stock shall be issued to
Executive on the 40th day following the Separation Date, and deposited into
Executive’s E*Trade account.

 

  (iv) Notwithstanding the provisions of Executive’s Performance Stock Unit
Award Agreement dated October 22, 2013, mandating the forfeiture of unvested
performance stock units (“PSUs”) upon Executive’s termination of employment with
the Company, in the event the Company achieves all the performance-vesting
criteria and the stock awards vest for holders of PSUs generally, the Company
will issue to Executive a number of shares of Company common stock equal to the
number of PSUs that are earned based on the achievement of such performance
criteria, according to the calculation in the award agreement. The Company
agrees to issue such shares no later than sixty (60) days following the last day
of the performance period ending on August 31, 2016. The actual number of PSUs
that will vest will be based on the performance cycle results. For illustration
purposes, should the Company’s performance achieve a target vesting, Executive
would be entitled to 28,612 shares.

 

 

2



--------------------------------------------------------------------------------

Execution Copy

 

 

  (v) Notwithstanding the provisions of Executive’s Performance Stock Unit Award
Agreement dated October 27, 2014, mandating the forfeiture of unvested PSUs upon
Executive’s termination of employment with the Company, in the event the Company
achieves all of the performance-vesting criteria and the stock awards vest for
holders of PSUs generally, the Company will issue to Executive a number of
shares of Company common stock equal to the prorated portion of the PSUs that
are earned based on the achievement of such performance criteria, according to
the calculation in the award agreement. The Company agrees to issue such shares
no later than sixty (60) days following the last day of the performance period
ending on August 31, 2017. The actual number of PSUs that will vest will be
based on the performance cycle results, and the remaining PSUs shall be
forfeited. For illustration purposes, should the Company’s performance achieve a
target vesting, Executive’s pro rata portion would yield 20,407 shares, and
Executive’s rights with respect to the remaining shares would be forfeited.

 

  (vi) Notwithstanding the provisions of Executive’s Performance Stock Unit
Award Agreement dated October 26, 2015, mandating the forfeiture of unvested
PSUs upon Executive’s termination of employment with the Company, in the event
the Company achieves all of the performance-vesting criteria and the stock
awards vest for holders of PSUs generally, the Company will issue to Executive a
number of shares of Company common stock equal to the prorated portion of the
PSUs that are earned based on the achievement of such performance criteria,
according to the calculation in the award agreement. The Company agrees to issue
such shares no later than sixty (60) days following the last day of the
performance period ending on August 31, 2018. The actual number of PSUs that
will vest will be based on the performance cycle results, and the remaining PSUs
shall be forfeited. For illustration purposes, should the Company’s performance
achieve a target vesting, Executive’s pro rata portion would yield 10,497
shares, and Executive’s rights with respect to the remaining shares would be
forfeited.

(f) On or before the first regular payday following the Separation Date, the
Company will pay Executive for twenty (20) days of accrued, unused vacation pay.

(g) As additional consideration, the Company shall pay up to a maximum of
$67,500.00 for certain outplacement career consulting services for the Executive
for up to twelve (12) months with an outplacement consultant mutually agreed
upon by the Executive and the Company. Such services shall be paid directly by
the Company to the consulting service and not by the Executive. Executive must
initiate services with an outplacement career consulting firm within one hundred
twenty (120) days following the Separation Date.

(h) The EECA shall terminate and be of no further force or effect and Executive
shall forfeit all entitlements he may have under the EECA as of the 90th day
after the Separation Date, unless a Change in Control, as defined in the EECA,
has occurred prior to the 90th day after the Separation Date. If a Change in
Control occurs within 90 days after the Separation Date, then Executive shall be
entitled to the benefits payable pursuant to the terms of the EECA, reduced by
the benefits payable under this Agreement. Except as otherwise stated below, the
Employment Agreement shall terminate as of the Separation
Date; provided, however, that Paragraphs 9 through 18 of the Employment
Agreement shall survive and continue in full force and effect.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

3. To the extent any benefits provided by the Company under Paragraph 2(c) are
taxable to the Executive, such benefits, for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), shall be provided as
separate monthly in-kind payments of those benefits. To the extent any such
benefits are subject to and not otherwise exempt from Section 409A, the
provision of such in-kind benefits during one calendar year shall not affect the
in-kind benefits to be provided in another calendar year, and the rights to such
in-kind benefits shall not be subject to liquidation or exchange for another
benefit. With respect to reimbursement of expenses, the amount of expenses
eligible for reimbursement during a calendar year shall not affect the expenses
eligible for reimbursement in any other calendar year. The Company shall make
all reimbursements and payments no later than the last day of the calendar year
following the calendar year in which the expenses were incurred.

4. Executive agrees that the terms of his various restrictive covenants, as set
forth in Paragraphs 9 through 15 of the Employment Agreement, are valid and
enforceable. Without limiting any other rights available to the Company under
applicable law, the Company shall have the right (a) to obtain injunctive relief
should Executive breach any of the covenants referenced herein; (b) to
discontinue all amounts payable under this Agreement from the date the Company
obtains any injunctive, other equitable or other relief from a court (or
arbitrator, if applicable) in connection with an alleged or actual breach by
Executive of any of the covenants referenced herein; and (c) to recover all
payments made under this Agreement as of the date of any breach by Executive of
any of the covenants referenced herein as determined by a court (or arbitrator,
if applicable).

5. In consideration of the mutual promises and covenants contained in this
Agreement and after adequate opportunity to consult with legal counsel:

(a) Except as provided for in subparts (f) and (g) below or as otherwise
prohibited by law, Executive for himself and each of his respective heirs,
representatives, agents, successors, and assigns, irrevocably and
unconditionally releases and forever discharges the Company and its respective
current and former officers, directors, shareholders, employees,
representatives, heirs, attorneys, and agents, as well as its respective
predecessors, parent companies, subsidiaries, affiliates, divisions, successors,
and assigns and its respective current and former officers, directors,
shareholders, employees, representatives, attorneys, and agents (collectively
the “Released Parties”), from any and all causes of action, claims, actions,
rights, judgments, obligations, damages, demands, accountings, or liabilities of
whatever kind or character, which Executive may have against them, or any of
them, by reason of or arising out of, touching upon, or concerning Executive’s
employment with the Company or his separation from the Company or the Employment
Agreement, that exist or may exist as of the date Executive signs this
Agreement. Executive acknowledges that this release of claims specifically
includes, but is not limited to, any and all claims for fraud; pay in lieu of,
or receipt of, advance notice of termination of employment, breach of contract;
breach of the implied covenant of good faith and fair dealing; inducement of
breach; interference with contractual rights; wrongful or unlawful discharge or
demotion; violation of public policy; invasion of privacy; intentional or
negligent infliction of emotional distress; intentional or negligent
misrepresentation; conspiracy; failure to pay wages, benefits, vacation pay,
expenses, severance pay, attorneys’ fees, or other compensation of any sort;
defamation; unlawful effort to prevent employment; discrimination on the basis
of race, color, sex, sexual orientation, national origin, ancestry, religion,
age, disability, medical condition, or marital status; any claim under Title VII
of the Civil Rights Act of 1964 (Title VII, as amended), 42 U.S.C. § 2000, et
seq., the Civil Rights Act of 1991, the Age Discrimination in Employment Act
(“ADEA’’), 29 U.S.C. § 621, et seq., the Older Workers Benefit Protection Act
(“OWBPA”), 29 U.S.C. § 626(f), the Equal Pay Act, the Family and Medical Leave
Act (“FMLA”), the Americans with Disabilities Act (“ADA”), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Occupational Safety and
Health Act (“OSHA”) or any other

 

4



--------------------------------------------------------------------------------

Execution Copy

 

health and/or safety laws, statutes, or regulations, the Employee Retirement
Income Security Act of 1974 (“ERISA”), the Internal Revenue Code of 1986, as
amended; the Lilly Ledbetter Fair Pay Act of 2009, the Genetic Information and
Nondiscrimination Act (“GINA”) and any and all other foreign, federal, state, or
local laws, common law, or case law, including but not limited to all statutes,
regulations, common law.

(b) Executive represents and agrees that (except as otherwise provided in
subpart (g) below), prior to signing this Agreement, he has not filed or pursued
any complaints, charges, or lawsuits of any kind with any court, governmental or
administrative agency, or arbitral forum against the Company, or any other
person or entity released under Paragraph 5(a) above, asserting any claims
whatsoever. Executive understands and acknowledges that, in the event he
commences any proceeding in violation of this Agreement, he waives and is
estopped from receiving any monetary award or other legal or equitable relief in
such proceeding (except as otherwise provided in subpart (g) below).

(c) Subject to subpart (g) below: (i) Executive represents and warrants that
Executive is not aware of any (A) violations, allegations or claims that the
Company has violated any federal, state, local or foreign law or regulation of
any kind, or (B) any facts or circumstances relating to any alleged violations,
allegations or claims that the Company has violated any federal, state, local or
foreign law or regulation of any kind, of which Executive has not previously
made the executive leadership team aware and (ii) if, during the two (2) year
period following the Separation Date, Executive learns of any such information,
Executive shall immediately inform the Company’s General Counsel.

(d) Executive represents and warrants that he has not assigned or subrogated any
of his rights, claims, and/or causes of action, including any claims referenced
in this Agreement, or authorized any other person or entity to assert such claim
or claims on his behalf, and he agrees to indemnify and hold harmless the
Company against any assignment of said rights, claims, and/or causes of action.

(e) In accordance with Paragraph 4 above, if Executive should breach any of his
obligations under this Agreement or the Employment Agreement, the Company shall
have no further obligation to make the payments described in this Agreement.

(f) This release shall not apply to any of the Company’s obligations under this
Agreement, COBRA continuation coverage benefits or any accrued and vested
benefits under an employee benefit plan subject to ERISA (other than any
severance benefits). Without limiting the foregoing, nothing in this Agreement
shall affect or apply to Executive’s rights and benefits in and to: (i) the
Commercial Metals Companies Retirement Plan, as amended and restated effective
as of January 1, 2016, and the Commercial Metals Companies 2005 Benefits
Restoration Plan, as amended and restated effective September 1, 2014. Executive
will retain all rights and benefits in accordance with applicable plan
documents. Executive understands and acknowledges that, consistent with the
terms of the plans referenced above, he will be eligible for and entitled to all
future payments or distributions to which Executive is or may be entitled to
receive as a result of his participation in these plans for plan years or
performance periods ending after the Separation Date. Executive’s active
participation in all such plans and programs will cease on the Separation Date,
however, consistent with the terms of the plans referenced above all benefits or
compensation under such plans and programs that Executive has earned or in the
future may be credited to Executive’s account or to which Executive will become
entitled to receive under such plans and programs by virtue of his service
through the Separation Date will be payable pursuant to the terms of such plans;
and (ii) payment of accrued, unpaid salary and reimbursement of eligible
business expenses through the Separation Date.

(g) Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement prohibits Executive from confidentially or otherwise communicating or
filing a charge or complaint with

 

5



--------------------------------------------------------------------------------

Execution Copy

 

a governmental or regulatory entity, participating in a governmental or
regulatory entity investigation, or giving truthful testimony or making other
disclosures to a governmental or regulatory entity (in each case, without having
to disclose any such conduct to the Company), or from responding if properly
subpoenaed or otherwise required to do so under applicable law. In addition,
nothing in this Agreement limits Executive’s right to receive an award from a
governmental or regulatory entity for information provided to such an entity
(and not as compensation for actual or alleged personal injury or damages to
Executive).

6. Executive shall, immediately following execution of this Agreement, to the
extent not previously returned or delivered (subject to Paragraph 5(g) above):
(a) return all equipment, records, files, documents, data, programs or other
materials and property in Executive’s possession, custody or control which
relates or belongs to the Company or any one or more of its affiliates,
including, without limitation, all, Confidential Information (defined below),
computer equipment, access codes, messaging devices, credit cards, cell phones,
keys and access cards; and (b) deliver all original and copies of confidential
information, electronic data, notes, materials, records, plans, data or other
documents, files or programs (whether stored in paper form, computer form,
digital form, electronically or otherwise, on Company equipment or Executive’s
personal equipment) that relate or refer in any to (1) the Company or any one or
more of its affiliates, its business or its employees, or (2) the Company’s
Confidential Information or similar information. By signing this Agreement,
Executive represents and warrants that Executive has not retained and has or
shall timely return and deliver all the items described or referenced in
subsections (a) or (b) above; and, that should Executive later discover
additional items described or referenced in subsections (a) or (b) above,
Executive shall promptly notify the Company and return/deliver such items to the
Company. Confidential Information means information (1) disclosed to or known by
Executive as a consequence of or through his employment with the Company or one
of its affiliates; and (2) which relates to any aspect of the Company’s or an
affiliate’s business, research, or development. “Confidential Information”
includes, but is not limited to, the Company’s or an affiliate’s trade secrets,
proprietary information, business plans, marketing plans, financial information,
employee performance, compensation and benefit information, cost and pricing
information, identity and information pertaining to customers, suppliers and
vendors, and their purchasing history with the Company, any business or
technical information, design, process, procedure, formula, improvement, or any
portion or phase thereof, that is owned by or has, at the time of termination,
been used by the Company, any information related to the development of products
and production processes, any information concerning proposed new products and
production processes, any information concerning marketing processes, market
feasibility studies, cost data, profit plans, capital plans and proposed or
existing marketing techniques or plans, financial information, including,
without limitation, information set forth in internal records, files and
ledgers, or incorporated in profit and loss statements, fiscal reports, business
plans or other financial or business reports, and information provided to the
Company or an affiliate by a third party under restrictions against disclosure
or use by the Company or others.

7. Executive shall not, directly or indirectly, disclose, communicate, or
publish in any format any libelous, defamatory, or disparaging information
concerning the Company, its executives, officers, Board of Directors, its
parents, subsidiaries, affiliates, employees, operations, technology,
proprietary or technical information, strategies or business whatsoever, or
cause others to disclose, communicate, or publish any disparaging information
concerning the same (subject to Paragraph 5(g) above). The Company agrees that
the individuals who held positions on the Company’s “Senior Leadership Team” (as
such term is utilized within the Company) as of September 29, 2016, will refrain
at all times while they are employed by the Company, from directly or indirectly
disclosing, communicating, or publishing in any format any libelous, defamatory,
or disparaging information concerning Executive, directed to any person or
entity other than a member of the Company’s Board of Directors or any member of
the Senior Leadership Team. Notwithstanding anything to the contrary in this
Paragraph 7, nothing shall prohibit

 

6



--------------------------------------------------------------------------------

Execution Copy

 

Executive, the Company or any member of the Senior Leadership Team from giving
truthful testimony or evidence to a governmental entity, or if properly
subpoenaed or otherwise required to do so under applicable law.

8. During the two (2) year period following the Separation Date, Executive
hereby agrees to provide his full cooperation, at the request of the Company,
with any of the Released Parties in the transitioning of his job duties and
responsibilities, any and all investigations or other legal, equitable or
business matters or proceedings which involve any matters for which Executive
worked on or had responsibility during his employment with the Company. During
the two (2) year period following the Separation Date, Executive also agrees to
be reasonably available to the Company or its representatives to provide general
advice or assistance as requested by the Company. This includes, but is not
limited to, testifying (and preparing to testify) as a witness in any proceeding
or otherwise providing information or reasonable assistance to the Company in
connection with any investigation, claim or suit, and cooperating with the
Company regarding any investigation, litigation, claims or other disputed items
involving the Company that relate to matters within the knowledge or
responsibility of Executive (subject to Paragraph 5(g) above). Specifically,
Executive agrees (i) to meet with the Company’s representatives, its counsel or
other designees at reasonable times and places with respect to any items within
the scope of this provision; (ii) to provide truthful testimony regarding same
to any court, agency or other adjudicatory body; (iii) to provide the Company
with immediate notice of contact or subpoena by any non-governmental adverse
party, and (iv) to not voluntarily assist any such non-governmental adverse
party or such non-governmental adverse party’s representatives. Executive
acknowledges and understands that his obligations of cooperation under this
Paragraph 8 are not limited in time and may include, but shall not be limited
to, the need for or availability for testimony. Executive shall receive no
additional compensation for time spent assisting the Company pursuant to this
Paragraph 8, provided that Executive shall be reimbursed by the Company for any
reasonable out-of-pocket travel expenses incurred by Executive in providing
assistance pursuant to this Paragraph 8 (subject to the Company’s business
expense policies then in effect).

9. In consideration of the Company’s promises in Paragraph 2 and otherwise in
this Agreement, Executive hereby reaffirms, and shall fully comply with and
abide by, the covenants in Paragraph 9 (“Non-Competition, Non-Solicitation, and
Confidentiality) of the Employment Agreement, and that Paragraphs 9, 10
(“Remedies”), 11 (“Reformation), 12 (“Tolling”) and 13 (“Notice to Future
Employers”) of the Employment Agreement (which shall survive this Agreement (if
applicable) and Executive’s termination from employment), Executive and the
Company agree to the following:

(a) The restricted period for Executive’s agreement not to compete with the
Company, contained in Paragraph 9(a) of the Employment Agreement, shall continue
from the present through March 29, 2018.

(b) Executive further agrees that from the present through March 29, 2018, he
shall not, without the prior written consent of the Chief Executive Officer of
the Company, consult with, provide information to, or perform services for any
investment firm, financier, or other person or entity which Executive knows,
after reasonable inquiry, is considering or pursuing acquisition of the Company
or an investment in the Company of more than $25,000.00.

(c) The restricted period for Executive’s agreement not to solicit certain
customers and employees, as contained in Paragraph 9(c) of the Employment
Agreement, continue from the present through September 29, 2018; and

 

7



--------------------------------------------------------------------------------

Execution Copy

 

(d) Without waiving the Company’s right to enforce the foregoing provisions of
Paragraph 9(a) of this Agreement and Paragraph 9 of the Employment Agreement,
the Company agrees that Executive may request a reasonable waiver of these
provisions.

10. If a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then the invalidity or unenforceability
of that provision shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect and such invalid or unenforceable provision shall be reformulated by
such court to preserve the intent of the Parties hereto.

11. All of the terms and provisions contained in this Agreement shall inure to
the benefit of and shall be binding upon the Parties hereto and their respective
heirs, legal representatives, successors, and assigns.

12. This Agreement may be executed in counterparts, each of which shall be
deemed an original.

13. This Agreement shall not in any way be construed as an admission that the
Company, Executive, or any other individual or entity has any liability to or
acted wrongfully in any way with respect to Executive, the Company, or any other
person.

14. The Company represents that it has the authority to enter into this
Agreement and has obtained all necessary corporate approvals necessary to do so.
Executive represents and warrants that he has been advised in writing to consult
with an attorney before signing this Agreement; that he has had an opportunity
to be represented by independent legal counsel of his own choosing throughout
all of the negotiations preceding the execution of this Agreement; that he has
executed this Agreement after the opportunity for consultation with his
independent legal counsel; that he is of sound mind and body, competent to enter
into this Agreement, and is fully capable of understanding the terms and
conditions of this Agreement; that he has carefully read this Agreement in its
entirety; that he has had reasonable opportunity to have the provisions of the
Agreement explained to his by his own counsel; that he fully understands the
terms and significance of all provisions of this Agreement; that he voluntarily
assents to all the terms and conditions contained in this Agreement; and that he
is signing the Agreement of his own force and will, without any coercion or
duress.

15. Except as otherwise specifically provided herein, this Agreement and
Paragraphs 9 (“Non-Competition, Non-Solicitation, and Confidentiality), 10
(“Remedies”), 11 (“Reformation), 12 (“Tolling”) and 13 (“Notice to Future
Employers”) and the other surviving provisions of the Employment Agreement
constitute the entire agreement and understanding of the Parties with respect to
the subject matter hereof and with respect to Executive’s employment with the
Company, contains all the covenants, promises, representations, warranties, and
agreements between the Parties with respect to Executive’s separation from the
Company and its subsidiaries and all positions therewith, and supersedes all
prior employment or severance or other agreements between Executive and the
Company and its subsidiaries, whether written or oral, or any of its
predecessors or affiliates. Except as otherwise provided herein, Executive
acknowledges that no representation, inducement, promise, or agreement, oral or
written, has been made by either Party, or by anyone acting on behalf of either
Party, which is not embodied herein, and that no agreement, statement, or
promise relating to Executive’s separation from the Company and its subsidiaries
that is not contained in this Agreement shall be valid or binding. Executive
represents and acknowledges that in executing this Agreement, he does not rely,
and has not relied, upon any representation(s) by the Company or its agents
except as expressly contained in this Agreement. Any modification of this
Agreement will be effective only if it is in writing and signed by both Parties.

 

8



--------------------------------------------------------------------------------

Execution Copy

 

16. No failure by either Party hereto at any time to give notice of any breach
by the other Party of, or to require compliance with, any condition or provision
of this Agreement shall (i) be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time or
(ii) preclude insistence upon strict compliance in the future.

17. Executive agrees that, as a condition to receipt of the consideration
described herein above, he shall sign an affirmation of the waiver and release
contained in this Agreement on the Separation Date. The form of affirmation to
be signed by Executive is attached as Attachment A hereto.

18. This Agreement is entered into under, and shall be governed for all purposes
by; the laws of the State of Texas without giving effect to any choice of law
principles and venue over any claim relating to this Agreement shall rest
exclusively in the state district courts of Dallas County, Texas or the United
States District Court for the Northern District of Texas, Dallas Division.

19. Executive, by Executive’s free and voluntary act of signing below,
(i) acknowledges that he has been given a period of at least twenty-one
(21) days to consider whether to agree to the terms contained herein,
(ii) acknowledges that he has been advised in writing to consult with an
attorney prior to executing this Agreement, (iii) acknowledges that he
understands that this Agreement specifically releases and waives all rights and
claims Executive may have under the ADEA on or prior to the date on which
Executive signs this Agreement, and for valuable consideration to which he
otherwise would not be entitled, and (iv) agrees to all of the terms of this
Agreement and intends to be legally bound thereby. Furthermore, Executive
acknowledges that the promises and benefits provided for in Paragraph 2 of this
Agreement will be delayed until this Agreement (including Attachment A) becomes
effective, enforceable and irrevocable. This Agreement will become effective,
enforceable and irrevocable on the eighth day after the date on which it is
executed by Executive. During the seven-day period following the date on which
Executive executes this Agreement, Executive may revoke his agreement to accept
the terms hereof by indicating his revocation in writing to the General Counsel
of the Company. If Executive exercises his right to revoke hereunder, Executive
shall not be eligible to receive and shall forfeit his right to receive any of
the payments or benefits provided for herein, and to the extent such payments or
benefits have already been made, Executive agrees that he will immediately
reimburse the Company for the amounts of such promises and benefits.

[Signature Page to Follow]

 

9



--------------------------------------------------------------------------------

Execution Copy

 

WHEREFORE, the Parties, by their signatures below, evidence their agreement to
the provisions stated above:

 

COMMERCIAL METALS COMPANY /s/ Barbara R. Smith

Barbara R. Smith

Chief Operating Officer

Date:   September 29, 2016

EXECUTIVE /s/ John C. Elmore

John C. Elmore

Date:   September 29, 2016

 

10



--------------------------------------------------------------------------------

Execution Copy

 

ATTACHMENT A

AFFIRMATION AND ADDITIONAL RELEASE

(“AFFIRMATION”)

By my signature below, I hereby re-execute and affirm the Separation Agreement
dated September 29, 2016 (the “Agreement”), including, but not limited to, the
release and waiver of claims to the extent set forth in the Agreement. Further,
I hereby release and waive any and all claims described in Paragraph 5 of the
Agreement that exist or may exist on or prior to the date I sign this
Affirmation (including, without limitation, claims under the ADEA). I understand
that I (a) may not sign this Affirmation until on or after my Separation Date
and (b) must return a signed copy of this Affirmation to the Company within 21
days after my Separation Date.

Executive, by Executive’s free and voluntary act of signing below,
(i) acknowledges that he has been given a period of at least twenty-one
(21) days to consider whether to agree to the terms contained herein,
(ii) acknowledges that he has been advised in writing to consult with an
attorney prior to executing this Affirmation, (iii) acknowledges that he
understands that this Agreement specifically releases and waives all rights and
claims Executive may have under the ADEA on or prior to the date on which
Executive signs this Affirmation, and for valuable consideration to which he
otherwise would not be entitled, and (iv) agrees to all of the terms of this
Affirmation and the Agreement and intends to be legally bound thereby.

Furthermore, Executive acknowledges that the promises and benefits provided for
in Paragraph 2 of the Agreement will be delayed until the Agreement and this
Affirmation become effective, enforceable and irrevocable. This Affirmation will
become effective, enforceable and irrevocable on the eighth day after the date
on which it is executed by Executive. During the seven-day period following the
date on which Executive executes this Affirmation, Executive may revoke his
agreement to accept the terms of this Affirmation by indicating his revocation
in writing to the General Counsel of the Company. If Executive exercises his
right to revoke this Affirmation, Executive shall not be eligible to receive and
shall forfeit his right to receive any of the payments or benefits provided in
the Agreement, and to the extent such payments or benefits have already been
made, Executive agrees that he will immediately reimburse the Company for the
amounts of such promises and benefits.

Terms not defined in this Affirmation shall have the same meaning as defined in
the Agreement.

 

EXECUTIVE  

 

John C. Elmore

Date:                     , 2016

 

11